Citation Nr: 1335330	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-44 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include arthritis of the lumbar spine.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of excision of submandibular gland, to include neck scarring. 

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1963 to February 1966.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for the claimed disorders indicated above.  The Veteran appealed the denials of service connection in this decision, and the matters are now before the Board.

Consideration of the Veteran's appeals has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system do not include any non-duplicative materials pertinent to the present appeals. 


FINDINGS OF FACT

1.  The Veteran did not sustain a disease, injury, or event related to the back in service.

2.  Hypertension was not incurred in service, did not manifest to a compensable degree within one year of separation from service, and is not related to service.

3.  Submandibular gland excision is not related to service.

4.  The Veteran was not exposed to herbicides, to include Agent Orange, during service.

5.  Diabetes mellitus, type II was not incurred in service, did not manifest to a compensable degree within one year of separation from service, and is not related to service.

CONCLUSIONS OF LAW

1.  A back disorder, to include arthritis, was not incurred in service and did not manifest to a compensable degree within one year of separation.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Hypertension was not incurred in service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.104, Diagnostic Code 7101 (2013).

3.  The criteria for service connection for residuals of excision of submandibular gland have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Diabetes mellitus was not incurred in service, may not be presumed to have been incurred therein, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the RO provided a VCAA notice letter to the Veteran in March 2008, prior to the initial adjudication of the service connection claims now on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case in the March 2008 letter, the Veteran was provided with such notice, including the type of evidence necessary to establish a disability rating and effective dates.

Based on the foregoing, timely and adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  In this case, service records have been obtained, as have records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  While there is evidence that the Veteran is receiving some benefits from the Social Security Administration (SSA), it has been determined that these are age-based and not related to any current disability.  Accordingly, that SSA records have not been sought in this case does not represent a deficiency in the development of the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all SSA disability records must be sought - only those that are relevant to the veteran's claim")

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

The Veteran's claims file was reviewed by a VA examiner with respect to the issue of hypertension in August 2011.  The examiner reviewed the entire claims file, including private medical evidence, and considered all lay and medical evidence presented before laying a factual foundation for the conclusions reached and reaching conclusions consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran was not provided a VA examination with respect to the issues of diabetes mellitus, a back disorder, or removal of a submandibular gland.  However, as discussed below, the service treatment records are silent as to any complaints or treatment referable to these conditions, and on separation examination in December 1965, the related clinical evaluations were "normal."  Furthermore, with regard to all three of these claimed disorders, the Board finds that there was no in-service injury, disease, or event with which the disorder may be related.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Consequently, VA examination as to the etiology of the claimed diabetes mellitus, back disorder, and submandibular gland removal is not warranted, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished.  In addition to the evidence discussed above, the Veteran's statements in support of the claims are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of these claims have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

 Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In this case, hypertension, arthritis and diabetes mellitus are "chronic diseases" which listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply with regard to these claimed disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nonetheless, a disorder associated with the submandibular gland is not a "chronic disease" under 38 C.F.R. § 3.309(a), and therefore the provisions of 38 C.F.R. § 3.303(b) do not apply in adjudicating the appeal for service connection for residuals of submandibular gland removal.  Id. at 1340 (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including hypertension, arthritis and diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).


Low Back Disorder, to Include Arthritis

The Veteran contends that he injured his low back during service.  In a January 2008 statement submitted with his clam for service connection, the Veteran indicated that while stationed at Fort Lee in Virginia in January 1965, he "felt something in [his] lower back" when picking up a desk to offload it from a truck.  He states that he was taken to the dispensary where x-ray imaging was taken and a pulled muscle was diagnosed and he was given muscle relaxers.  He alleges that he went back to the dispensary the next day with ongoing pain, additional x-ray imaging was taken, and he was diagnosed with a herniated disc.  He states that he was offered back surgery, which he declined.  Finally, he states that from January 1965 until separation in February 1966 he experienced ongoing pain in the low back and struggled to perform his duties as a squadron and platoon leader.  Two weeks prior top separation he indicates that he "was going to approach the doctors, but was afraid [his] time . . . would be extended." 

Service treatment records, however, do not reflect any treatment or complaints referable to the back during service, and on separation examination in December 1965 the Veteran's spine was normal.  On a report of medical history in December 1965, the Veteran affirmatively denied any current or past arthritis, bone, joint or other deformity.  The Veteran also affirmatively denied having ever been advised to have any operation, and denied having had any illness or injury not otherwise noted in the report of medical history from.  In spite of denying any back or other injury, the Veteran did endorse cramps in the legs from running or walking.

VA has made extensive development efforts in attempting to locate records of the Veteran's treatment, including contacting the National Personnel Records Center with specific requests for documents from Fort Lee.  In May 2013 the Veteran was informed that VA had exhausted all efforts to locate and obtain such records, and a formal finding of unavailability was made.  

In the Veteran's January 2008 claim for service connection, he stated that following separation from service, there was an incident in the summer of 1970, where he bent over to pick something up and could not straighten his back.  A similar incident occurred in September 1974 while walking up a flight of stairs, after which the Veteran reports he began to see a chiropractor named H.E.B.  On the Veteran's form VA 21-526, however, the Veteran reported that he did not begin to see H.E.B. until 1990.  

In a June 2008 letter, H.E.B. stated that the Veteran's history of treatment had been primarily in the lumbar area and included segmental dysfunction complicated by arthritic degeneration, in addition to occasional treatment "for sprain or strain of the low back."  H.E.B. recommended that the Veteran "be considered for disability" due to the "chronicity and severity of his problem."

In a December 2008 letter, C.D.B., a private registered nurse, repeated the Veteran's core contentions of in-service injury and having been offered surgical intervention.  C.D.B. then stated that such referrals and recommendations were sometimes removed from military records or not recorded at all because back surgery during the 1950s was "experimental at best."  She then referenced a "Web MD list" of activities related to back problems including pulling heavy objects, bending or twisting frequently, and work-related activities that require repeated lifting."  She concluded that the Veteran's "back problems . . . [were] a result of serving in an area known to have herbicides and high stress."

In February 2012 the Veteran's brother wrote a letter stating that he recalled the Veteran talking about having hurt his back while lifting a desk, and talking about having declined to undergo surgery on the advice of friends in service.  The Veteran's brother said that the Veteran's back "has never been the same" and has become worse over time.

The Board finds that the Veteran did not sustain an in-service back injury that resulted in disability, and that low back symptomatology, in particular, arthritis, did not manifest to a compensable degree within one year of separation.  As previously indicated, the Veteran is competent to report on mattes which are capable of lay observation to include, in this case, back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran's testimony is competent, the Board still must consider the Veteran's credibility.  To that end, the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered when adjudicating the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000.  

Here, the Board cannot ignore the fact that there are no findings of a low back disability in service, nor did the Veteran report any low back symptoms upon separation from service.  At separation the Veteran not only affirmatively denied arthritis, bone, joint or other deformity, he denied having ever been advised to have any operation.  These statements contradict his current testimony that surgical intervention was recommended on numerous occasions during service.  In addition, based on the Veteran's own indication on his VA from VA 21-526, treatment for the back was not sought until 1990 - 24 years after separation.  Based on the foregoing, the Board finds the Veteran to be a poor historian and his testimony regarding in-service onset followed by continuous symptomatology is afforded little probative weight.

With regard to the opinion of H.E.B., the Board notes that a positive nexus opinion relating a current low back injury to service was not offered.  Rather, H.E.B. made a recommendation based merely on the Veteran's self report concerning the duration and severity of the Veteran's low back symptomatology.  

Considering the positive nexus opinion of C.D.B., she suggested that back problems were related to herbicides and high stress - though how herbicides or high stress would be linked to a low back disorder is unclear.  She also considered the Veteran's report of having been offered surgery for his back in service and opined that notations referable to surgery were either not recorded or sometimes removed from military records.  Department of Defense procedures for record keeping are not within the purview of a registered nurse's expertise, and thus her assertions of records being intentionally omitted or removed from the Veteran's service treatment records are of no value.  Furthermore, C.D.B. suggested that the Veteran served in the 1950s, which is inaccurate by an order of magnitude, and otherwise did not indicate what, if any, records she personally reviewed in arriving at her opinion regarding the Veteran's back.  

In some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review.  See VAOPGCPREC 20-95; see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Here however, the Veteran has been found to be a poor historian, and thus any opinion based only on his account of service is necessarily flawed and lacking in probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In total the record lacks probative evidence of in-service incurrence, and instead shows that low back symptoms began many years after separation and are unrelated to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension

The Veteran contends that hypertension - which he indicates began in 1986 - is related to service and that he had pre-hypertension during service.  

Initially, the Board reiterates that the diagnosis of hypertension is a medical determination that the Veteran is not competent to make.  Jandreau, 492 F.3d 1372.  For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE (1) (2013).  Further, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. 

Service treatment records do not reflect any treatment or complaints referable to hypertension, and on separation examination in December 1965 the Veteran's blood pressure was 120/76 and the heart and vascular system were normal.  As systolic blood pressure was below 160 mm, and diastolic blood pressure was below 90 mm, this is not considered to represent hypertension for VA purposes.

Based on the foregoing, the Board finds that hypertension was not incurred in or manifest during service.  Post-service records show that in January 2006 the Veteran was diagnosed by a private physician with hypertension.  In a July 2008 disclosure, a private physician's office indicated that the Veteran's hypertension only began some time before 2004 and in his January 2008 claim the Veteran stated that hypertension began in 1986.

In her December 2008 letter to VA, private registered nurse, C.D.B. reflected that according to the American Heart Association, blood systolic pressure between 120 and 139 is considered pre-hypertensive.  C.D.B. acknowledged that the Veteran did not develop hypertension in service, but opined that his blood pressure at separation was indicative of pre-hypertension.  She incorrectly stated that under 38 C.F.R. § 3.309 hypertension is considered presumptive disorder for Agent Orange-exposed veterans, and went on to state that a series of blood pressure readings at service separation were required to "disprove the theory that [the Veteran's] blood pressure was not pre-hypertensive."

Following review of the Veteran's medical records by a VA examiner in August 2011, the examiner opined that there was "no evidence whatsoever that this veteran ever had hypertension . . . while he was on active duty."  In reaching this opinion, the examiner specifically noted the Veteran's blood pressure at separation examination of 120/76.

Again, hypertension is a medical determination that the Veteran is not competent to make.  Jandreau.  Thus his contentions regarding the onset of hypertension, either as pre-hypertension or fully developed hypertension, are not competent and are of no probative value.  While C.D.B. suggests that the Veteran's blood pressure at separation was pre-hypertensive, she acknowledges that hypertension itself did not have its onset in service.  Further, C.D.B.'s statement that hypertension or pre-hypertension cannot be confirmed without multiple blood pressure readings comports with VA regulation that hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104.

Thus, even taking in to account the unsupported opinion of the Veteran's private nurse, the record shows that the Veteran did not have hypertension in service.  Rather the record reflects, as stated by the VA examiner, that there is no evidence that the Veteran was hypertensive during active duty.  After separation, the Veteran himself states that he did not seek treatment for hypertension until 1986, and records available for review only show that hypertension began sometime prior to 2004.

Based on the foregoing, the Board finds that the Veteran did not have hypertension in service, nor did hypertension manifest to a compensable degree within one year of separation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Submandibular Gland Excision

The Veteran contends that the excision of a submandibular gland, claimed as submandibular bulbar, is related to service, though on his January 2008 claim for service connection he indicated that the claimed disorder begin in 2006.

Service treatment records, including at separation examination in December 1965, do not reflect any treatment or complaints referable to the jaw generally or the submandibular gland in specific.

In October 2010 radiographic imaging at a private medical facility showed multiple small stones in the Veteran's left submandibular gland.  The Veteran reported a history of swelling causing discomfort and it was recommended that the glad be removed.  With regard to cause, an October 2010 record suggests that because the Veteran had no history of stones elsewhere, the next most likely cause was poor dentition with bacteria going up the submandibular duct.  In opining as such, the Veteran's private physician also noted that the Veteran was in need of a dental cleaning.

While the Veteran is competent to note pain and swelling of the jaw, the cause of a submandibular gland recession is well beyond the Veteran's lay observation and therefore his contentions that a submandibular gland disorder is related to service is not competent and of no probative value.  Of great probative value is the professional opinion offered in October 2010 that stones in the left submandibular gland were caused by poor dental hygiene and associated bacterial involvement.

Based on the foregoing, the Board finds that a submandibular gland disorder onset many years after service and is not related to service.  The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diabetes Mellitus

The Veteran contends that he was exposed to Agent Orange herbicides during his service in Korea, and that current diabetes mellitus is related to such exposure.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, service connection shall be presumed for certain disease, including diabetes mellitus, type 2, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2013) are met even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2013) are also satisfied.  NOTE 3 at the end of 38 C.F.R. § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  In order for the presumptive provisions regarding Agent Orange exposure to attach, diabetes mellitus must have become manifest to a degree of 10 percent or more at any time after service.   38 C.F.R. § 3.307(a)(6)(ii) (2013).

In a January 2008 statement, the Veteran endorsed having been stationed at Camp Casey and at Camp Kaiser in South Korea between 1963 and 1964, serving in support of the 7th Supply and Transportation Battalion.  The Veteran stated that Camp Casey was within 15 to 20 miles of the Demilitarized Zone (DMZ).  The Veteran's DD-214 indicates that he had no foreign service, however service personnel records confirm 12 months of service in Korea.  The Department of Defense has made official determinations that Agent Orange was used along the DMZ in Korea, however such use did not begin until 1967.  The Veteran's private nurse, N.D.B. stated in December 2008 that the Veteran had reported having been told to "mind his own business" when he questioned authority figures about aircraft dispensing a spray during service.  She stated that "there are soldiers who state that there was spraying of herbicides by hand in the early 1960s."  The Board considers these statements entirely speculative and of no probative value establishing the Veteran's exposure to Agent Orange, especially in the face of official Department of Defense findings and determinations regarding the same.

Accordingly, the Board finds that the Veteran was not exposed to Agent Orange during service and thus the Board will not consider his appeal on the basis of such exposure.  Nonetheless, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here there is no evidence showing, and the Veteran does not contend, that diabetes mellitus began during service or was manifest to a compensable degree within one year of separation from service.  Rather, in his January 2008 claim, the Veteran endorsed onset of diabetes mellitus in 1995.  Furthermore, the only competent opinion linking diabetes mellitus to service is the December 2008 opinion of N.D.B. that the Veteran developed diabetes mellitus "as a result of service in an area known to have herbicides and high stress."  As the record establishes that the Veteran was not exposed to herbicides, her opinion is based on a false factual premise and thus is of no probative value to substantiate the Veteran's claim

Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder, to include arthritis of the lumbar spine, is denied.

Service connection for hypertension is denied.

Service connection for residuals of excision of submandibular gland is denied.

Service connection for diabetes mellitus, type II is denied.





____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


